EXHIBIT23.7 CONSENT OF ENGINEER Reference is made to the Annual Report on Form 40-F for the year ended December 31, 2012 (the “Annual Report”) of Teck Resources Limited (the “Company”) to be filed with the United States Securities and Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended. We hereby consent to references to our firm’s name and use of our report under the heading “Description of the Business - Energy – Fort Hills Project,” “Description of the Business – Oil and Gas Resources – Fort Hills Project” and for “ScheduleC – Report on Reserves Data by Independent Qualified Resources Evaluator or Auditor” and all other references to our name included or incorporated by reference in: (i) the Annual Report of the Company; (ii) the Company’s registration statements on Form S-8 (File Nos. 333-140184 and 333-170840); and (iii) the incorporation by reference in registration statement on Form F-10of the Company (File No. 333-182478) and of Teck Metals Ltd. (File No. 333-182478-01), filed with the United States Securities and Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended, or the Securities Act of 1933, as amended, as applicable. Yours truly, GLJ Petroleum Consultants Ltd. /s/ Tim R. Freeborn Name: Tim R. Freeborn, P. Eng Title: Manager, Engineering Dated: March 10, 2014 Calgary, Alberta, Canada
